DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 09/23/2021. The allowed claims are 1-5 and 8-10. The closest prior art of record is Heydari (US Patent 7637312), Campbell et al. (US Patent 7841385) and Perlov et al. (US Patent 4498850).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the base and housing.  Although Heydari discloses a heat dissipation unit having a base and housing, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Heydari to incorporate the base having an upper surface and a lower surface opposite to the upper surface, each of the upper surface and the lower surface defining a recess, wherein a housing is disposed in the recess of the upper surface and in direct contact with a bottom of the recess of the upper surface and a heat conduction plate being disposed in the recess of the lower surface and in direct contact with the extension segments of the conduits, along with the other claimed components of the heat dissipation unit. Therefore, when viewed as a whole and for at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763